On Petition for Modification.
Per Curiam.
After the filing of the original opinion in this case, 124 Wash. 506, 508, 214 Pac. 1045, 217 Pac. 37, appellant petitioned for a modification so as to include an order for the return of the replevin property, or returno habendo.
In all cases where the record shows a taking and retention of the property by the plaintiff in a replevin suit, a direction to dismiss the action is a denial of the plaintiff’s claim of right to possession, and carries with it as a necessary incident a direction for the return of the property, just as it also carries with it a direction for a judgment for costs in favor of the defendant. But that there may he no misunderstanding, and to insure the entry of the proper order in the trial court, the order of reversal with directions to dismiss is hereby so amended as to include therein an order for the return of the replevin property taken and retained by the plaintiff, with costs to the defendant.